Motion for leave to dispense with printing granted insofar as to permit the appeal to be heard on the original record, without printing the same, except that a certified copy of the information shall be substituted in place of the original information, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney of New York County, and files • 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record with this court, and on the further condition that the appeal be perfected and noticed for argument for the March 1961 Term of this court. Concur — Botein, P. J., Valente, Stevens, Eager and Bergan, JJ.